DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 06 January 2014, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Response to Remarks/Arguments
All objections and/or rejections in the previous Office Action have been withdrawn, unless otherwise noted in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chauhan, Digvijay et al (U.S. 2003/0004909).
As per claim 1, Chauhan teaches a method for providing a social network service, the method being implemented on a network computer system and comprising:
maintaining information about a plurality of participants (e.g. Chauhan, see paragraph [0058], which discloses conversation managers (CM), system administrators, users, and experts, where when an individual registers with the system to become a user, the user submits registration data through the user console.), wherein the information maintained about each participant includes biographical information provided by each participant of the plurality of participants, the biographical information including contact information (e.g. Chauhan, see paragraphs [0057-0058], which discloses CreateNewUser function which includes registration data about a user, such as biographical information, contact information, email, etc. For example, see paragraph [0088], which discloses ‘Create Account’ where the expert enters an email address, web page address, zip code, and other registration information.);
providing a user interface for a client application executing on a computing device operated by a user (e.g. Chauhan, see paragraph [0058], which discloses the user submits registration data through the User Console portion of the user interface.), the user interface enabling the user to provide input for a selection criteria (e.g. Chauhan, see Figures 9-11 and paragraphs [0091-0093], which discloses the CM User Console displays a list of top-level categories in the subject matter category index, in which when selected, a user is able to browse subcategories and when a subcategory is selected from the list, the CM displays the subcategory option, thereby exemplifying that the user may select from the further target a specific subject matter category.);
in response to the user providing the input (e.g. Chauhan, see paragraph [0094], which discloses one or more experts can be identified to receive the question by selecting the checkbox.), automatically selecting multiple participants from the plurality of participants based at least in part on the selection criteria and one or more ratings of each participant of the plurality of participants (e.g. Chauhan, see paragraph [0094], which displays a list of experts in the selected subject matter category or subcategory, ordered by expert rank, with the highest ranked expert appearing at the top of the list.);
forming a connection between the user and at least the first participant in which the user and the first participant interact with one another in blind form (e.g. Chauhan, see paragraph [0095], which discloses when a private question field is selected, the CM prohibits the conversation from being publicly displayed to others within the system and further when ‘Ask Anonymously’ field is selected, the CM will prohibit the system from displaying the user’s username when displaying the question, thereby indicating the initial interaction is in blind form.);
enabling the user to operate the client application to send an inquiry to at least the first participant (e.g. Chauhan, see paragraphs [0094-0096], which discloses a user may select one or more expert and when multiple experts are selected and an ask selected experts button is selected, the CM displays the submit question component of the user console with a question addressed to all of the selected experts.), while shielding the contact information of the at least the first participant from the user (e.g. Chauhan, see paragraph [0066], which discloses when the user marks a question as ‘anonymous,’ the user’s username is still stored with the question within the system for tracking purposes.);
enabling the at least first participant to respond to the inquiry (e.g. Chauhan, see paragraph [0096], which discloses after receiving notification of a new question by email or through the user interface, an expert may submit an answer to the question.);
tracking a responsiveness of the at least first participant to the inquiry (e.g. Chauhan, see paragraph [0066], which discloses when the user marks a question as ‘anonymous,’ the user’s username is still stored with the question within the system for tracking purposes.); 
updating the one or more rating associated with the at least first participant based at least in part on the responsiveness (e.g. Chauhan, see paragraphs [0068-0069], which discloses a user receives an answer to a question that the user submitted, the user can thereafter submit a rating of the answer, indicating the usefulness of the answer received, each expert is assigned a dynamic expert rank, which preferably is calculated based on one or more of the following factors: the expert’s average response time to previous questions; the number of current requests directed to the expert that are still pending a response; the number of answers previously submitted by the expert; and previous answer ratings.); and 
providing an online communication medium for the user to access using the client application, to enable the user to communicate with the first participant without disclosing contact information of either the user or the first participant (e.g. Chauhan, see paragraph [0095] and Figure 14, which discloses an anonymous field is selected, the CM will prohibit the system from displaying the user’s username when displaying the question.).

As per claim 8, Chauhan teaches a network computer system comprising: 
one or more processors (e.g. Chauhan, see Figure 35, item 3502); 
a memory to store a set of instructions (e.g. Chauhan, see Figure 35, item 3505); 
wherein the one or more processors execute the instructions to implement a social networking service by: 
maintaining information about a plurality of participants (e.g. Chauhan, see paragraph [0058], which discloses conversation managers (CM), system administrators, users, and experts, where when an individual registers with the system to become a user, the user submits registration data through the user console.), wherein the information maintained about each participant includes biographical information provided by each participant of the plurality of participants, the biographical information including contact information (e.g. Chauhan, see paragraphs [0057-0058], which discloses CreateNewUser function which includes registration data about a user, such as biographical information, contact information, email, etc. For example, see paragraph [0088], which discloses ‘Create Account’ where the expert enters an email address, web page address, zip code, and other registration information.);
providing a user interface for a client application executing on a computing device operated by a user (e.g. Chauhan, see paragraph [0058], which discloses the user submits registration data through the User Console portion of the user interface.), the user interface enabling the user to provide input for a selection criteria (e.g. Chauhan, see Figures 9-11 and paragraphs [0091-0093], which discloses the CM User Console displays a list of top-level categories in the subject matter category index, in which when selected, a user is able to browse subcategories and when a subcategory is selected from the list, the CM displays the subcategory option, thereby exemplifying that the user may select from the further target a specific subject matter category.);
in response to the user providing the input (e.g. Chauhan, see paragraph [0094], which discloses one or more experts can be identified to receive the question by selecting the checkbox.), automatically selecting multiple participants from the plurality of participants based at least in part on the selection criteria and one or more ratings of each participant of the plurality of participants (e.g. Chauhan, see paragraph [0094], which displays a list of experts in the selected subject matter category or subcategory, ordered by expert rank, with the highest ranked expert appearing at the top of the list.);
forming a connection between the user and at least the first participant in which the user and the first participant interact with one another in blind form (e.g. Chauhan, see paragraph [0095], which discloses when a private question field is selected, the CM prohibits the conversation from being publicly displayed to others within the system and further when ‘Ask Anonymously’ field is selected, the CM will prohibit the system from displaying the user’s username when displaying the question, thereby indicating the initial interaction is in blind form.);
enabling the user to operate the client application to send an inquiry to at least the first participant (e.g. Chauhan, see paragraphs [0094-0096], which discloses a user may select one or more expert and when multiple experts are selected and an ask selected experts button is selected, the CM displays the submit question component of the user console with a question addressed to all of the selected experts.), while shielding the contact information of the at least the first participant from the user (e.g. Chauhan, see paragraph [0066], which discloses when the user marks a question as ‘anonymous,’ the user’s username is still stored with the question within the system for tracking purposes.);
enabling the at least first participant to respond to the inquiry (e.g. Chauhan, see paragraph [0096], which discloses after receiving notification of a new question by email or through the user interface, an expert may submit an answer to the question.);
tracking a responsiveness of the at least first participant to the inquiry (e.g. Chauhan, see paragraph [0066], which discloses when the user marks a question as ‘anonymous,’ the user’s username is still stored with the question within the system for tracking purposes.); 
updating the one or more rating associated with the at least first participant based at least in part on the responsiveness (e.g. Chauhan, see paragraphs [0068-0069], which discloses a user receives an answer to a question that the user submitted, the user can thereafter submit a rating of the answer, indicating the usefulness of the answer received, each expert is assigned a dynamic expert rank, which preferably is calculated based on one or more of the following factors: the expert’s average response time to previous questions; the number of current requests directed to the expert that are still pending a response; the number of answers previously submitted by the expert; and previous answer ratings.); and 
providing an online communication medium for the user to access using the client application, to enable the user to communicate with the first participant without disclosing contact information of either the user or the first participant (e.g. Chauhan, see paragraph [0095] and Figure 14, which discloses an anonymous field is selected, the CM will prohibit the system from displaying the user’s username when displaying the question.).

As per claim 15, Chauhan teaches a network computer system comprising:
one or more servers (e.g. Chauhan, see Figure 35, item 3502);
a client application executable on a computing device of a user (e.g. Chauhan, see Figure 35, item 3502):
wherein the one or more servers communicates with the client application executing on the computing device of the user to perform operations for providing a social networking service, the operations including:
maintaining information about a plurality of participants (e.g. Chauhan, see paragraph [0058], which discloses conversation managers (CM), system administrators, users, and experts, where when an individual registers with the system to become a user, the user submits registration data through the user console.), wherein the information maintained about each participant includes biographical information provided by each participant of the plurality of participants, the biographical information including contact information (e.g. Chauhan, see paragraphs [0057-0058], which discloses CreateNewUser function which includes registration data about a user, such as biographical information, contact information, email, etc. For example, see paragraph [0088], which discloses ‘Create Account’ where the expert enters an email address, web page address, zip code, and other registration information.);
providing a user interface for a client application executing on a computing device operated by a user (e.g. Chauhan, see paragraph [0058], which discloses the user submits registration data through the User Console portion of the user interface.), the user interface enabling the user to provide input for a selection criteria (e.g. Chauhan, see Figures 9-11 and paragraphs [0091-0093], which discloses the CM User Console displays a list of top-level categories in the subject matter category index, in which when selected, a user is able to browse subcategories and when a subcategory is selected from the list, the CM displays the subcategory option, thereby exemplifying that the user may select from the further target a specific subject matter category.);
in response to the user providing the input (e.g. Chauhan, see paragraph [0094], which discloses one or more experts can be identified to receive the question by selecting the checkbox.), automatically selecting multiple participants from the plurality of participants based at least in part on the selection criteria and one or more ratings of each participant of the plurality of participants (e.g. Chauhan, see paragraph [0094], which displays a list of experts in the selected subject matter category or subcategory, ordered by expert rank, with the highest ranked expert appearing at the top of the list.);
forming a connection between the user and at least the first participant in which the user and the first participant interact with one another in blind form (e.g. Chauhan, see paragraph [0095], which discloses when a private question field is selected, the CM prohibits the conversation from being publicly displayed to others within the system and further when ‘Ask Anonymously’ field is selected, the CM will prohibit the system from displaying the user’s username when displaying the question, thereby indicating the initial interaction is in blind form.);
enabling the user to operate the client application to send an inquiry to at least the first participant (e.g. Chauhan, see paragraphs [0094-0096], which discloses a user may select one or more expert and when multiple experts are selected and an ask selected experts button is selected, the CM displays the submit question component of the user console with a question addressed to all of the selected experts.), while shielding the contact information of the at least the first participant from the user (e.g. Chauhan, see paragraph [0066], which discloses when the user marks a question as ‘anonymous,’ the user’s username is still stored with the question within the system for tracking purposes.);
enabling the at least first participant to respond to the inquiry (e.g. Chauhan, see paragraph [0096], which discloses after receiving notification of a new question by email or through the user interface, an expert may submit an answer to the question.);
tracking a responsiveness of the at least first participant to the inquiry (e.g. Chauhan, see paragraph [0066], which discloses when the user marks a question as ‘anonymous,’ the user’s username is still stored with the question within the system for tracking purposes.); 
updating the one or more rating associated with the at least first participant based at least in part on the responsiveness (e.g. Chauhan, see paragraphs [0068-0069], which discloses a user receives an answer to a question that the user submitted, the user can thereafter submit a rating of the answer, indicating the usefulness of the answer received, each expert is assigned a dynamic expert rank, which preferably is calculated based on one or more of the following factors: the expert’s average response time to previous questions; the number of current requests directed to the expert that are still pending a response; the number of answers previously submitted by the expert; and previous answer ratings.); and 
providing an online communication medium for the user to access using the client application, to enable the user to communicate with the first participant without disclosing contact information of either the user or the first participant (e.g. Chauhan, see paragraph [0095] and Figure 14, which discloses an anonymous field is selected, the CM will prohibit the system from displaying the user’s username when displaying the question.).

As per claims 2, 9, and 16, Chauhan teaches the method of claim 1, the network computing system of claim 7, and the network computing system of claim 15, respectively, further comprising:
enabling the user to provide a feedback rating for the first participant (e.g. Chauhan, see paragraph [0053], which discloses when a user receives an answer to a question that the user submitted, the user can thereafter submit a rating (e.g. feedback) of the answer, indicating the usefulness of the answer received.).

As per claims 3, 10, and 17, Chauhan teaches the method of claim 1, the network computing system of claim 7, and the network computing system of claim 15, respectively, further comprising:
associating the first participant with a social network of the user (e.g. Chauhan, see paragraphs [0100, 0123], which discloses registered experts segment of the data repository and associates that record with the user record in the registered users segment of the data repository.).

As per claims 4, 11, and 18, Chauhan teaches the method of claim 3, the network computing system of claim 10, and the network computing system of claim 17, respectively, further comprising:
enabling the user to communicate directly, through the client application, with one or more participants that are connections in the user’s social network (e.g. Chauhan, see paragraph [0095], which discloses the CM module populates the ‘To’ field with the usernames of the previously selected experts (e.g. participants).).

As per claims 5, 12, and 19, Chauhan teaches the method of claim 4, the network computing system of claim 11, and the network computing system of claim 18, respectively, wherein:
wherein the on-line communication medium is provided as part of the social networking service, and wherein the method further comprises enabling the user to communicate directly with individual participants that are connections in the user’s social network using the on-line communication medium (e.g. Chauhan, see paragraph [0095], which discloses the CM module populates the ‘To’ field with the usernames of the previously selected experts (e.g. participants).). 

As per claims 6, 13, and 20, Chauhan teaches the method of claim 5, the network computing system of claim 12, and the network computing system of claim 19, respectively, further comprising: 
executing one or more protocols for providing the on-line communication medium, and enabling, by executing the one or more protocols, for one or more of the connections of the user’s social network to be anonymous (e.g. Chauhan, see paragraph [0062], which discloses one or more alternate means of communication, when a new question or answer that is directed to that user or expert has been received. See further paragraphs [0066, 0095], where the user may use the private and anonymous marking features independently or in combination.).

As per claims 7, 14, and 21, Chauhan teaches the method of claim 1, the network computing system of claim 8, and the network computing system of claim 15, respectively, wherein the selection criteria corresponds to a compatibility criteria (e.g. Chauhan, see Figure 11, item 1101, and paragraph [0093], which discloses the CM User Console displays a list of more detailed subcategories that the user may select from to further target a specific subject matter category.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 20, 2022